Exhibit 10.2

AMENDMENT TO EMPLOYMENT AGREEMENT



This Amendment to Employment Agreement (this "Amendment"), effective June 23,
2020, amends the Employment Agreement (as amended from time to time, the
"Agreement") by and between Brainstorm Cell Therapeutics Ltd. and Uri Yablonka.



NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:



1.    Section 3.1 of the Agreement is hereby amended and restated as follows:



“3.1 Salary.  In consideration for Employee’s obligations under this Agreement,
Company shall pay Employee an annual base salary of 640,000 NIS per year,
payable in accordance with the Company’s regular payroll practices (e.g., timing
of payments and standard employee deductions, such as income and employment tax
withholdings) and as required by law.



IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the date set forth above.



BRAINSTORM CELL THERAPEUTICS LTD.

    









By:

/s/ Alla Patlis



/s/ Uri Yablonka

Name:

Alla Patlis



Uri Yablonka

Title:

Controller







--------------------------------------------------------------------------------